Exhibit 10.16
 
ASSIGMENT AGREEMENT


This Assignment Agreement  (the “Agreement”) is made this 23rd day of August,
2013, by and between SmartHeat Inc., a Nevada corporation, having an address as
1802 North Carson Street, Suite 212, Carson City, NV 89701 (“Smartheat”), and
Heat HP Inc., a Nevada corporation, having an address at 1802 North Carson
Street, Suite 212, Carson City, NV 89701 (“Heat HP”), which is 100% owned by
SmartHeat.


WHEREAS, SmartHeat desires to transfer the ownership of certain  subsidiaries to
its wholly owned subsidiary, Heat HP, in order to restructure the ownership
structure of its subsidiaries to better reflect the operations of its business.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:


1.           Assignment of Directly Owned Subsidiaries. SmartHeat hereby sells,
assigns and transfers to Heat HP one hundred percent (100%) of SmartHeat’s
right, title and interest in and to the equity interests it holds in the
following companies:


SmartHeat (China) Investment Co., Ltd. (“SmartHeat Investment”);


SmartHeat (Shanghai) Trading Co., Ltd (“SmartHeat Trading”).; and


Beijing SmartHeat Jinhui Energy Technology Co. (“SmartHeat Jinhui”), Ltd..


2.           Assignment of Indirectly Owned Subsidiaries.  SmartHeat hereby
agrees to cause SmartHeat Taiyu (Shenyang) Energy Technology Co., Ltd.,
incorporated in the People’s Republic of China (“Taiyu”), and wholly owned by
SmartHeat, to transfer 100% of Taiyu’s equity interest in SmartHeat (Shenyang)
Heat Pump Technology Co., Ltd. (“SmartHeat Shenyang”) and SmartHeat Deutschland
GmbH (“SmartHeat Germany”).


3.           Recordation of Transfer.  SmartHeat hereby agrees to cause
SmartHeat Investment, SmartHeat Trading, SmartHeat Jinhui, Hohot Ruicheng and
SmartHeat Shenyang to record the transfer of the equity interests in each of
these companies to Heat HP with the Ministry of Commerce of the People’s
Republic of China.  SmartHeat hereby agrees to cause SmartHeat Germany to record
the transfer of its equity interest to Heat HP.


4.           Assignment Subject to Liens.  The foregoing assignments are subject
to any lien incurred by the Company pursuant to the Credit and Security
Agreement between the Company and Northtech Holdings, Inc. dated July 27, 2012,
as amended, and is subject to the terms thereof.
 
5.           Further Actions.  Each of the parties hereto covenants and agrees,
to execute and deliver, at the request of the other party hereto, such further
instruments of transfer and assignment and to take such other action as such
other party may reasonably request to more effectively consummate the
assignments contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


6.           Assignments, Successors and No-Third Party Rights. This Agreement
will apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except such rights
as shall inure to a successor or permitted assignee pursuant to this Section 5.


7.           Entire Agreement; Modification.  This Agreement supersedes all
prior agreements, whether written or oral, between the parties with respect to
its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by the party to be charged with the amendment.


8.           Headings; Severability. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.


9.           Execution of Agreement. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.


[Signature Page Follows]








 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date herein above first written.


 
SMARTHEAT INC.
 


By: /s/ Oliver Bialowons
Name: Oliver Bialowons
Title:  President


 
HEAT HP INC.
 


By: /s/ Oliver Bialowons
Name: Oliver Bialowons
Title:  President


 


 
3

--------------------------------------------------------------------------------

 